                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)
    UNITED STATES OF AMERICA,                        )
                                                     )
           Plaintiff,                                )   Criminal Action No. 6: 06-021-DCR-1
                                                     )
    V.                                               )
                                                     )
    MARTY LANDON SMITH,                              )      MEMORANDUM OPINION
                                                     )          AND ORDER
           Defendant.                                )

                                      *** *** *** ***

         Defendant Smith pleaded guilty in 2006 to conspiring to distribute more than 50 grams

of crack cocaine. [Record No. 116] He was sentenced in March 2007 to a 240-month term of

imprisonment, to be followed by a ten years’ of supervised release. [Record No. 157] Smith

now seeks review of his case under the First Step Act of 2018 (“2018 Act”). [Record No. 190]

The United States filed a response to the motion, indicating that Smith is eligible for a sentence

reduction under the 2018 Act. [Record No. 191] However, the government’s response was not

particularly helpful in resolving the issue presented. The Court also provided Defendant Smith

with an opportunity to submit additional materials in support of his request for a sentence

reduction. [Record No. 189] Having reviewed the defendant’s additional materials [Record

No. 193], the Court has determined that a sentence reduction is not appropriate and will deny

the relief sought.

                                                I.

         It is necessary to review the details of Smith’s conviction and sentence to determine

whether he is eligible for a sentence reduction and, if so, whether a reduction is appropriate.


                                              -1-
 
Smith pleaded guilty to count one of the second superseding indictment, which charged that

he and others conspired to distribute, and possessed with the intent to distribute, fifty grams or

more of a mixture or substance containing cocaine base, in violation of 21 U.S.C. § 841(a)(1)

and § 846. There was no written plea agreement in Smith’s case, but the Presentence

Investigation Report (“PSR”) summarized the defendant’s conduct as follows:

       Marty Landon Smith, as a result of his actions in the instant offense, is held
       accountable for [] conspiring to possess with the intent to distribute and the
       distribution of 98.807 grams of cocaine (crack) base after having previously
       been convicted of one prior drug felony offense. The defendant’s actions in the
       instant offense began in or about March 2005 and continued through on or about
       January 4, 2006. Smith would contribute money to help purchase the crack
       cocaine and would share in the profits after the crack cocaine was sold. Smith
       would also wire transfer the money from co-conspirators and give the money to
       their crack cocaine sources in Chicago and would assist in the transportation and
       distribution of the crack cocaine. Smith is considered to have an aggravating
       role in the conspiracy as he directed Daryl Tyrone Atkinson to wire drug
       proceeds to various individuals in Chicago. Smith also directed Atkinson to
       purchase vehicles in his name with money provided to him (Atkinson) by
       [Patrick] Willard or Smith. Smith, along with Willard, had the contacts and/or
       resources to obtain crack cocaine in Chicago and arrange for, or transport
       themselves, to Kentucky. When in Kentucky, Smith and Willard utilized
       Atkinson as a distributor of cocaine. Smith and Willard claimed rights to a
       larger share of the fruits of the criminal activities. Information is contradictory
       as to whether [Octavia] Tolliver concealed money and drugs on her person at
       Smith’s request. The conspiracy involved five or more participants.

       The 2006 version of the United States Sentencing Guidelines Manual was used to

determine the guideline range for imprisonment in Smith’s case. Smith was assigned a base

offense level of 32 according to the amount of crack cocaine attributed to him. See U.S.S.G.

§ 2D1.1 (2006). He then received a three-level increase based on his role as a manager or

supervisor. However, he also received a three-level reduction based on his acceptance of

responsibility. See U.S.S.G. §§ 3B1.1, 3E1.1 (2006). Accordingly, his total offense level was

32.


                                              -2-
 
       Smith was determined to have seven criminal history points, resulting in a criminal

history category of IV. His total offense level and criminal history produced a guideline range

for imprisonment of 168 to 210 months. However, because Smith committed the instant

offense after a prior conviction for a felony drug offense, he was subject to a mandatory

minimum sentence of 20 years’ imprisonment. See 21 U.S.C. §§ 841(b)(1)(A) (version

effective July 27, 2006 to April 14, 2009) and 851. Under the United States Sentencing

Guidelines, if a statutorily required minimum sentence is greater than the maximum of the

applicable guideline range, the statutorily-required minimum sentence becomes the guideline

range for incarceration. U.S.S.G. § 5G1.1. Accordingly, the guideline sentence was 20 years’

imprisonment in Smith’s case, and the Court initially was statutorily required to impose it, at

a minimum. But that is not the end of the analysis.

                                              II.

       District courts have limited authority to modify sentences once they have been imposed.

However, a sentence may be modified “to the extent . . . expressly permitted by statute . . .”

and “in the case of a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c).

       The Sentencing Commission promulgated Amendment 706 on November 1, 2007. The

Amendment’s effect was to provide a two-level reduction in base offense levels for crack

cocaine offenses. The Sentencing Commission made Amendment 706 retroactively applicable

on March 3, 2008. See Amendment 713. That same day, this Court issued an Order indicating

that Smith was not eligible for a sentence reduction pursuant to Amendment 706. [Record No.

169] As explained in the previous Order, 18 U.S.C. § 3582(c)(2) allows the Court to reduce a
                                             -3-
 
term of imprisonment when a defendant has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered. However, Smith’s sentence was

based on a statutory mandatory minimum, so he was not eligible for relief.

       The Fair Sentencing Act of 2010 (“FSA”) was enacted to “restore fairness to Federal

cocaine sentencing” and to reduce disparities among defendants convicted of crimes involving

cocaine base and power cocaine. Pub. L. No. 111-220, 124 Stat, 2372 (Aug. 3, 2010). The

Act amended 21 U.S.C. § 841 by increasing the amount of cocaine base required to trigger

mandatory minimum sentences. Prior to enactment of the FSA, violations involving 50 grams

or more of a mixture or substance containing cocaine base resulted in a mandatory minimum

sentence of 10 years, or 20 years if the offense took place following another felony drug

conviction. But following the FSA’s enactment, 280 grams or more of a mixture or substance

containing cocaine base is required to trigger the minimum sentence. 21 U.S.C. § 841(b)(1)(A)

(Effective: Aug. 3, 2010). Any violation involving between 28 and 279 grams of a mixture or

substance containing cocaine base results in a mandatory minimum sentence of five years, or

a minimum of ten if the violation is committed following a conviction for another drug felony.

Id. at § 841(b)(1)(B). The FSA did not apply retroactively to defendants who were sentenced

before the statute was enacted. United States v. Tillman, 511 F. App’x 519 , 521 (6th Cir.

2013) (citing Dorsey v. United States, 567 U.S. 260 (2012)).

       The United States Sentencing Commission subsequently adopted Amendment 750,

which lowered crack cocaine penalties consistent with the FSA. Although Amendment 750

applied retroactively, it provided no relief to defendants like Smith, whose sentences were

based on a statutory minimum term rather than a guideline calculation.



                                            -4-
 
       The First Step Act (“the 2018 Act”) was signed into law on December 21, 2018. Pub.

L. 115-391, 132 Stat. 5194. As relevant here, Section 404 of the 2018 Act allows courts to

reduce defendants’ sentences by applying the FSA retroactively. However, the Court is not

required to reduce sentences of defendants who are eligible for a reduction under the Act.

       Had the FSA been in effect when Smith committed the offense at issue, he would have

been subject to a mandatory minimum sentence of ten years’ imprisonment and a maximum

of life. See 21 U.S.C. § 841(b)(1)(B)(iii). And if sentenced based on his original guidelines

range of 168 to 210 months’ imprisonment, Smith would have been eligible for a sentence

reduction pursuant to retroactive amendments of the guidelines.

       Applying the retroactive guideline amendments, Smith’s base offense level, and thus

his total offense level, is reduced to 24. See U.S.S.G. Amendments 706, 750, 782. This base

offense level and Smith’s criminal history category of IV produces a new guidelines range of

77 to 96 months. However, where a statutorily-required minimum sentence is greater than the

maximum of the applicable range, the statutorily required sentence becomes the guideline

sentence. U.S.S.G. § 5G1.1(b). Accordingly, Smith’s guideline sentence would be 10 years.

       Nevertheless, the district court’s decision to modify a sentence under § 3582(c) is

discretionary. See United States v. Washington, 584 F.3d 693, 699 (6th Cir. 2009). The Court

examined the factors under 18 U.S.C. § 3553(a)(2) during Smith’s sentencing hearing and

explained why a sentence of 20 years’ imprisonment would be sufficient but not greater than

necessary in his case. First, the nature and seriousness of Smith’s offense warrant a lengthy

prison sentence. The offense involved a large-scale crack cocaine distribution operation in

Harlan, Kentucky. The conspiracy involved six individuals and Smith was determined to be a



                                            -5-
 
manager or supervisor. The group transported crack cocaine from Chicago and distributed it

the Harlan, Kentucky area, causing substantial harm to the community.

              Second, a sentence of 20 years’ imprisonment was necessary, not only to deter others

from engaging in similar conduct, but to protect the public from future crimes of this defendant.

Defendant Smith’s risk for recidivism is high. Based on statistical information compiled by

the Sentencing Commission, the re-arrest rate for individuals with seven criminal history

points is 71.1 percent, while the re-arrest rate for defendants in Criminal History Category IV

is 74.4 percent.1 Based on the nature of the defendant’s criminal history (manufacture/deliver

cocaine at age 20; soliciting narcotic sales on a public street on two separate occasions at age

22; and escape and resisting an officer at age 23), there is a significant risk that, when released,

he will re-offend in a way that endangers the public. This risk can be mitigated by requiring

Smith to serve his full sentence.

              Defendant Smith has filed a variety of documents in support of his motion for a

sentence reduction. [Record No. 193] These materials include letters from Smith’s mother

and adult children, who indicate they are eager to cultivate relationships with the defendant

following his release. Smith also has obtained GED and has participated in numerous other

educational and vocational programs.                           The Court commends the defendant for his

accomplishments, which improve his chances of success following release from custody.

However, Smith’s post-sentencing conduct does not outweigh the seriousness of his offense

or the need to protect the public from future crimes, notwithstanding steps toward

rehabilitation.

                                                            
1
                 https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170309_Recidivism-CH.pdf (last accessed March 1, 2019).
                                                               -6-
 
      Accordingly, it is hereby

      ORDERED that Defendant Smith’s motion for a sentence reduction pursuant to the

First Step Act of 2018 [Record No. 190] is DENIED.

      Dated: March 1, 2019.




                                         -7-
 
